Citation Nr: 0601352	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  01-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1976.  The veteran reported subsequent inactive duty 
in the reserves from 1978 to 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's case was remanded to the RO 
for additional development in April 2004.  The case is again 
before the Board for appellate review.


FINDING OF FACT

The veteran does not have a low back disability that is 
attributable to his military service.


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from November 1969 to 
December 1976.  The veteran reported subsequent inactive duty 
in the reserves from 1978 to 1995.  The veteran's service 
medical records (SMRs) were unavailable.  Service personnel 
records and several medical examinations were associated with 
the claims file.  The veteran's entrance examination dated in 
July 1969 was negative for any reference to a back 
disability.  The veteran waived his right to a separation 
examination in December 1976.  The only other examination of 
record was dated in June 1983 and the veteran indicated that 
he was in excellent health at that time.  

The veteran was afforded a VA examination in December 1999.  
He reported that he had multiple tours in the Republic of 
Vietnam.  He reported that he did not have any injuries due 
to combat experiences.  The veteran's posture and gait were 
normal.  He was noted to ambulate without the use of any 
aids.  Examination of the musculoskeletal system revealed 5/5 
muscle strength.  Spinal flexion was from 0-90 degrees and 
spinal extension was from 0-30 degrees.  Spinal lateral 
bending was from 0-35 degrees to the left and right.  

The veteran also underwent a VA psychological examination in 
December 1999.  He reported that he did not have any health 
problems prior to service.  He reported that his basic 
training was uneventful.  He reported that he had a back 
problem that started in Southeast Asia.  He said that he was 
treated with analgesics while in the Air Force.  He was 
diagnosed with degenerative joint disease and degenerative 
disc disease of the lower back.  

Associated with the claims file are private treatment reports 
from M. Stachel, M.D., dated from January 1995 to November 
2001.  An x-ray obtained in March 1999 revealed degenerative 
disc disease, greatest at the L5-S1 level, with associated 
facet arthritis, mostly on the right.  The veteran reported 
low back pain with some radiation down his left leg in 
September 1999 and October 1999.  Dr. Stachel submitted a 
statement dated in December 1999 in which he stated the 
veteran's lumbar disc disease was caused, at least in part, 
by service-related trauma.  The veteran was about to begin 
use of a transcutaneous electrical nerve stimulation (TENS) 
unit for symptomatic relief of his back pain.  

The veteran submitted a VHS videotape in May 2000.  He 
claimed that the tape would show that he had an accident in 
which he re-injured his back while he was on active duty in 
the reserves.  The video revealed what appeared to be active 
duty for training and included footage of the veteran 
completing an obstacle course, among other things.  The video 
did not include any footage of an accident or incident 
whereby the veteran was noted to have injured or re-injured 
his back.  

Outpatient treatment reports from VA dated from May 1999 to 
May 2004 were associated with the claims file.  A magnetic 
resonance imaging (MRI) of the lumbar spine obtained in 
September 1999 revealed broad-based disc bulging at L4-L5 
with some focality to the left side and some narrowing of the 
foramen and flattening of the thecal sac and central disc 
bulging at L5-S1 with no herniation or foraminal stenosis.  
The veteran reported that he was in extreme back pain in 
November 1999.  He described the pain as beginning in the low 
back, with radiation up toward the shoulders, and at times 
down his left leg with tingling and numbness in his toes.  In 
December 1999, the veteran reported pain in his lower back 
with a claim of recent aggravated pain.  The veteran reported 
that his chronic back pain had increased in severity in 
September 2000.  

The veteran was afforded a VA examination in January 2005.  
The examiner reported that he had reviewed the veteran's 
claim file.  The veteran reported that he injured his back in 
1971 or 1972 when he fell out of an airplane and had some 
other objects fall on him.  He reported that he had flare-ups 
once a year since the incident in service.  He said that in 
the last few years the pain had become chronic in nature.  
The veteran reported that repetitive use, bending, and 
lifting irritate his back.  He said that he able to perform 
activities of daily living.  He reported that he was able to 
work for up to three hours at a time and then he had to take 
a break.  Physical examination revealed that the veteran was 
able to ambulate without aids or assistance.  The examiner 
reported that the veteran had some lordosis and muscle spasms 
across the lumbar spine.  There was tenderness, soreness, and 
pain to palpation.  No fixed deformity was noted.  No 
increased kyphosis, scoliosis, or ankylosis was noted.  The 
veteran was able to forward flex to 75 degrees and extend, 
bend, and rotate 20 degrees with pain throughout the range of 
motion repeated multiple times with no change.  He was able 
to rise on his toes and heels.  X-rays were reviewed and 
revealed degenerative disc disease of the lumbosacral spine.  
The examiner reviewed Dr. Stachel's record and reported that 
Dr. Stachel had felt that disc disease may be related to an 
old injury.  Nevertheless, the VA examiner concluded that, 
based on the veteran's history and review of the record, and 
because of the likelihood that disc disease is a naturally 
occurring phenomenon, any opinion showing a relationship to 
service-connected injury is speculative.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, there is a clear diagnosis of the veteran's 
claimed disability.  However, there is no medical evidence of 
any in-service injury.  The veteran claims that he injured 
his back while serving in the Republic of Vietnam, but the 
only available service department examination of record that 
might show disability related to service, dated in June 1983, 
revealed that the veteran reported that he was in 
"excellent" health.  No low back disability was complained 
of by the veteran or found by the examiner.

The veteran reported that he re-injured his back while he was 
in the reserves and he submitted a VHS videotape to bolster 
this claim.  The video did not include any footage of an 
accident or incident whereby the veteran could be seen to 
have injured or re-injured his back and thus is not probative 
evidence.

There is no medical evidence of a nexus between the current 
disability and any in-service disease or injury.  The Board 
acknowledges that Dr. Stachel provided an opinion in which he 
stated that the veteran's lumbar disc disease was caused in 
part by service-related trauma.  It must be noted, however, 
that such a conclusion was not predicated on a review of the 
entire clinical record.  There is no indication that Dr. 
Stachel reviewed the complete record in conjunction with 
formulating his opinion.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993 (rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis).  As the Board is 
not bound to accept medical conclusions which are based on a 
history supplied by the veteran, where the history is 
unsupported by the medical evidence, Black v. Brown, 5 Vet. 
App. 177, 180 (1993), the Board does not have to accord such 
an opinion much evidentiary weight.  See also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993). In the absence of any 
review of the records, and because of the results of the 1983 
examination and the absence of back problems for so many 
years after the veteran claims to have injured it, the Board 
finds that Dr. Stachel's opinion is not based on an accurate 
factual premise.  

The January 2005 VA examiner opined that because degenerative 
disc disease is a naturally occurring phenomenon, any 
relationship to service was speculative.  It is reasonable to 
infer from the examiner's comment, that there is no low back 
disability that is attributable to military service.  This 
examiner reviewed the record and the veteran's history and 
did not find a link to military service.  The 1983 
examination report and absence of evidence showing back 
disability during service or during the years the veteran 
served with a reserve component supports the VA examiner's 
conclusion.  Consequently, the Board gives this opinion 
greater weight.  Without medical evidence of a nexus between 
the current disability and the veteran's military service, 
service connection must be denied.  Additionally, as 
indicated by the evidence, arthritis was not manifested 
within a year of the veteran's separation from active 
military service.  38 C.F.R. §§ 3.307, 3.309.  

The veteran claims that there is a relationship between low 
back disability and his military service; however, competent 
lay evidence is evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2005).  Medical opinion, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran is competent as a layperson to 
describe the symptoms he experiences, he is not competent to 
provide medical opinion as to their etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  A 
low back disability is not traceable to disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in March 2001.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  In January 2004, the RO informed the 
veteran that he could submit a supplemental statement from 
Dr. Stachel in which he should provide the basis for the 
December 1999 opinion.  The veteran did not respond to the 
letter.  

The Board notes that the RO contacted the National Personnel 
Records Center prior to the Board remand in January 2004.  
After the veteran's case was remanded by the Board, the RO 
contacted Little Rock Air Force Base Medical Group, HR 
Command, and the U.S. Army Reserve Personnel Center 
(ARPERSCOM) in January 2004 and in August 2004.  The RO was 
informed that all available records had already been sent.  
The Court has held that the VA has a statutory duty to assist 
the veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Despite numerous 
attempts by the RO, additional evidence regarding the 
veteran's entire military record was not located.  The RO's 
actions constitute a "reasonably exhaustive search" of all 
available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  The RO has satisfied the duty to assist the 
veteran through its actions.  See also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained all available service medical records, VA treatment 
reports and private treatment reports.  The veteran was 
afforded VA examination.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection should be granted.  


ORDER

Entitlement to service connection for a low back disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


